Title: To Thomas Jefferson from John F. Watson, 22 February 1823
From: Watson, John F.
To: Jefferson, Thomas


Sir,
Germantown
February 22 1823.
Our mutual friend Mr J. Delaplaine, who conveys you this, has often endeavoured to persuade me that the subject of the present letter may have sufficient interest to make it acceptable to you. I surely have not the vanity to presume that I could offer any light to your enlightened mind: but I presume he rests his opinion upon the supposed congeniality of our sentiments, on points of Christian Faith & Practice, which in the opinion of many would be regarded as Eccentric, if not Heterodox. There is perhaps another point, in which the interest of the subject, is increased to Mr Delaplaine, & I may add to myself,—namely,—As Fame, which has often lead, has expressed doubts of your christianity, & as I am an avowed Christian in full Communion with the Church, any coincidence of thought on fundamental points, may manifest an identity worthy of an innocent Curiosity, to further compare & Explore.To be more explicit, by coming direct to the matter in hand, suffer me to say, I introduce myself to you as a Christian Professor, so far freed from the shackles & prejudices of doctrinal Creeds, as to be equally unfriendly to Creeds in genl, of human invention, & very heartily desirous to see no other Rule of Life & Salvation, than the Gospel can afford,—thinking, with Jeremy Taylor, that “those Creeds are best which keep to the very words of Scripture; & that Faith is best, which hath the greatest Simplicity”. From thoughts like these, I once set upon the tasks of compiling the Elements of such a Rule under appropriate heads from the New Testt exclusively,—not for Publication; but for my own government. It was the sight of those pages which led Mr D. to tell me of your prosecution of a similar work. I felt I must confess a very natural affection for the success of such a labour, by such a hand, & could not forbear to wish that circumstances had given me access to pages of which I so well knew the value. I cannot perhaps, better elucidate my sentiments & give the grounds of Mr Delaplaine’s alleged Congeniality of our Sentiments, than by here transcribing the title which I affixed to the unfinished pages, which I had compiled, to wit:“Synopsis of the New Testament, or the Revelation of God to Man, of Himself, & the Duties of Men to God & to one another,—seperated from all human Creeds, and analytically told in the very words of the New Testament—Thus making every man, in the business of his Faith & Practice, his own sole Judge”—The Advertisement read thus: “I have attempted in the following pages to derive from the New Testt exclusively, all the required duty of Man to God, to himself & to his fellow Men. I have therefore endeavoured to collect under appropriate heads all that is said on Each subject. This arrangement will enable the Enquirer speedily to know the will of God concerning himself. And as it contains nothing but duty, or notices of Gods promises, favours &ce, all that relates to history is excluded—Having gone through Mathw Mark & Luke, I have thus shown what I mean & what might be done, if one of more leisure & patience, would after the same manner extract consecutively from the whole remaining parts of the New Testament. In another place, I have expressed my belief, at large, that the old Testament dispensation is passed away & that we have nothing of duty to follow therein. Its “moral law” so called, is still better taught in Christs Sermon on the Mount. The Gospels & Epistles were not written by any of their writers as a whole System or complete Creed of Divinity—. They were occasional writings & were written for special occasions—Therefore we find therein no rules for marriages, christenings, burrial Service—; no forms of Psalms & Hymns are left to us. In short many things are omitted,—Therefore as they were not written as a System, to understand them most readily as a whole, we must rearrange & systemitise their various teachings, in their own words & phrases—”Heads of arrangement are: “Instructions to & Duties from the Creature”—“Threatenings & punishment, on the Disobedient”—“Acts & powers of Satan & Evil Spirits”—“Acts & miracles &c of J Christ” “Special Calls & Duties of Apostles & Primitive Ministers, & of their peculiar Gifts & abilities thereto”—“Promises & Blessings from God”—The Bible has often been analysed & recompounded in a Synthetical form, but it has not answered my views, in such cases, because it always equally embraced the old testament—dispensation—rule—“which could not bring the corners thereunto perfect”—“by reason of the weakness & unprofitableness thereof”—“Carnal ordinances (they were) imposed till the time of the Reformation”—Thus Gastons Collections, & the Portensian Bible, were both equally aside from my wish, by equally incorporating both the old & the New Testament—indeed the superior & even superceding excellency of the Gospel rule, has been hitherto  invariably overlooked by such compilers. My attachment to the Gospel then is this:—by it, the Holy Ghost (“not yet given”) was “made or manifest”—It “brought life & immortality to light,”—by it, the “Kingdom of heaven” was “brought nigh” unto us,—It “opened a way into the Holiest” “not before made known”,—and it bid us, depart from the ceremonies of former types & shadows & to “worship him in spirit & in truth”—Then heart-worship was substituted for the former sacrifices of the Temple; then our hearts were constituted Temples for the Holy ghost to dwell in & purify—“The days come (said Jeremh) to make a New Covenant, when I will put my law in their inward parts”—To learn all this law of the New Covenant, we must have as I conceive, all our Rules drawn from the New Testt, giving our respect & veneration nevertheless to the Old Testament, as equally the assured Word of God for the uses & purposes therein mentioned.I feel a fear Sir, least the Synopsis which you have made for your private use, may not be deemed by you or your heirs of such value as I feel for it. I therefore venture an expression of my great desire to inherit such a MS., if you have not a good ground of hope, that it will be preserved to posterity by publication, only your surviving Friends—Mr D. will perhaps explain to you, My manner of binding up & preserving valuable MSs.—May God in his mercy bless you with abundant health in your few remaining years, & qualify you & I, to confirm our acquaintance in his Kingdom above—John F Watson.